SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1143
CA 11-01059
PRESENT: FAHEY, J.P., CARNI, SCONIERS, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF LIVINGSTON COUNTY,
PETITIONER-APPELLANT,

                     V                                             ORDER

LIVINGSTON COUNTY COALITION OF PATROL SERVICES,
RESPONDENT-RESPONDENT.


OSBORN, REED & BURKE, LLP, ROCHESTER (DAVID W. LIPPITT OF COUNSEL),
FOR PETITIONER-APPELLANT.

TREVETT CRISTO SALZER & ANDOLINA P.C., ROCHESTER (LAWRENCE J. ANDOLINA
OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Livingston County
(William P. Polito, J.), entered January 5, 2011 in a proceeding
pursuant to CPLR article 75. The order denied the petition for a stay
of arbitration.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                      Patricia L. Morgan
                                                  Clerk of the Court